Citation Nr: 9921859	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  98-11 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
schizophrenia.

2.  Entitlement to a compensable evaluation for residuals of 
a laceration scar of the forehead.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from June 1973 to September 
1976.

In a November 1997 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) determined that 
new and material evidence had not been submitted to reopen 
the claim of entitlement to service connection for 
schizophrenia and denied entitlement to a compensable 
evaluation for a scar of the forehead.  In December 1997, the 
veteran filed a notice of disagreement.  The veteran 
disagreed with the aforementioned denials and indicated that 
he wanted to pursue a claim of entitlement to nonservice-
connected pension benefits.  In June 1998, a statement of the 
case was issued to the veteran, and in August 1998, the 
veteran filed a substantive appeal.  

With regard to pension benefits, it is noted that in June 
1998, entitlement to pension benefits was granted.  Thus no 
additional development in this regard is warranted.  

On substantive appeal, VA Form 9, the veteran checked the box 
indicating that he desired to appear personally before a 
member of the Board.  However, by notices received in 
November and December 1998, he withdrew his request for a 
personal hearing and request for a hearing before a member of 
the Board.  Because of the withdrawals, additional 
development in this regard is not warranted. 

The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for schizophrenia will be addressed in the remand 
portion of the decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The veteran's scar of the forehead is asymptomatic, and 
not disfiguring or disabling.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
laceration scar of the forehead are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.118, 
Diagnostic Code 7800 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the record shows that in June 1983, service 
connection for a laceration scar of the forehead was granted.  
At that time, the RO considered the veteran's service medical 
records and VA and non-VA reports dated from September 1979 
to October 1980.

On VA examination in August 1991, the veteran complained of 
recurrent headaches associated with the scar.  Physical 
examination revealed a very slightly hypo-pigmented, atrophic 
scar measuring 6 times 16-milimeters in greatest dimensions 
of the right upper forehead.  The diagnosis was scar.  
Photographs of the veteran's scar were attached.

VA outpatient treatment reports dated from June 1989 to 
August 1991 show that in August 1991, the veteran complained 
of headaches and attributed the headaches to the laceration 
of the scar.  At that time, clinical findings revealed a 
slightly atrophic and hypo-pigmented irregular scar of the 
right forehead, measuring 6 times 16-millimeters.  The 
impression was scar.





Numerous VA hospital and outpatient treatment reports dated 
from December 1992 to July 1997, which generally show that 
the veteran complained of headaches as secondary to service-
connected laceration scar of the forehead, are also of 
record.  (At this time, it is noted that service connection 
for headaches as secondary to the service-connected 
laceration scar of the forehead is not in effect.  As such, 
for evaluative purposes, consideration in this regard is 
prohibited.)

On VA examination in March 1998, a scar of the forehead 
measuring 2-centimeters was noted.  The scar was visible only 
from a close distance.  The examiner stated that it was 
definitely not disfiguring and was not a disabling disorder.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
Different diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Although the 
evaluation of a service-connected disability requires a 
review of the veteran's medical history with regard to that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disability is the present 
level of disability, and the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown,  7 Vet. App. 55, 58 (1994).

The Ratings Schedule provides that slightly disfiguring scars 
of the head, face or neck warrant a zero percent evaluation; 
moderately disfiguring scars warrant a 10 percent evaluation; 
severely disfiguring scars, especially if producing a marked 
and unsightly deformity of eyelids, lips, or auricles warrant 
a 30 percent evaluation; and complete or exceptionally 
repugnant deformity of one side of face or marked or 
repugnant bilateral disfigurement warrant a 50 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800. 

When in addition to tissue loss and cicatrization there is 
marked discoloration, color contrast, or the like, the 50 
percent rating under Code 7800 may be increased to 
80 percent, the 30 percent evaluation to 50 percent, and the 
10 percent evaluation to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs. 

The Ratings Schedule also provides that a 10 percent rating 
is warranted for scars that are superficial, poorly nourished 
with repeated ulcerations or superficial, tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804.  The Rating Schedule also provides that 
other scars shall be rated on limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).





Analysis

The veteran seeks entitlement to a compensable evaluation for 
residuals of a scar of the forehead.  He maintains that his 
disability has increased in severity, as he experiences 
headaches.  Where a veteran asserts that his service-
connected disability has worsened, his assertion serves to 
render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992); Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  VA, therefore, has a duty to assist the veteran in 
the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  

In this regard, it is acknowledged that review of the record 
shows that the veteran receives Social Security 
Administration (SSA) disability benefits and that those 
associated medical reports are not of record.  It is also 
acknowledged that VA has a duty to assist in gathering Social 
Security records when put on notice that the veteran is 
receiving Social Security benefits.  The duty to assist 
specifically includes requesting information from other 
federal agencies, such as the SSA.  See Clarkson v. Brown, 4 
Vet. App. 565 (1993); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Masors v. Derwinski, 2 Vet. App. 180 (1992).  

However, in this case, upon review of the veteran's prior 
medical records and recent clinical findings, the Board finds 
that a remand in this regard would be futile.  Throughout the 
record, the veteran has maintained that the SSA decision was 
based on other nonservice-connected disabilities and has not 
asserted that those reports would prove probative of the 
severity of his service-connected laceration scar of the 
forehead.  It is also noted that the record contains a 
contemporaneous March 1998 VA examination report that 
addresses findings associated with the veteran's disability.  
In view of the foregoing, the Board finds that all evidence 
necessary to render an equitable disposition in the matter 
has been obtain and as such, additional development in this 
regard is not warranted.

In this case, the Board recognizes the presence of a 
laceration scar of the forehead measuring 2-centimeters.  It 
is also recognized that the Rating Schedule provides that 
slightly disfiguring scars of the head, face or neck warrant 
a zero percent evaluation and moderately disfiguring scars 
warrant a 10 percent evaluation.  38 C.F.R. §§ 4,7, 4.118, 
Diagnostic Code 7800.  Clinical findings show that the 
veteran's laceration scar of the forehead does not warrant a 
compensable evaluation.  Despite the veteran's complaints, by 
history and currently, the scar has been clinically 
asymptomatic.  Except for the veteran's subjective 
complaints, VA and non-VA outpatient treatment reports do not 
reference complaints associated with the laceration scar of 
the forehead, and in March 1998, the examiner stated that the 
scar was visible only from a close distance and it was 
definitely not disfiguring or disabling.  

Further, the Board recognizes that the Rating Schedule 
provides that a 10 percent rating is warranted for scars that 
are superficial, poorly nourished with repeated ulcerations 
or superficial, tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804.  Otherwise, other scars shall be rated on limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  As previously noted, the Board is cognizant of 
the veteran's assertions that maintain that his headaches are 
attributable to his service-connected scar laceration; 
however, service connection for headaches as secondary to the 
service-connected laceration scar of the forehead is not in 
effect.  Thus, for evaluative purposes, consideration in this 
regard is prohibited.  

When considering residuals attributable to the service-
connected disability (or the lack thereof), the clinical data 
establish that entitlement to a compensable evaluation in 
this regard is not warranted.  The record is devoid of any 
evidence demonstrating limitation of function, poor 
nourishment, tenderness, or tenderness with keloid formation 
or depression, etc., which has been medically associated with 
the scar laceration of the forehead.  Thus, it cannot be 
compensated.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1998).  In light of the 
foregoing, the Board finds that a zero percent rating is 
appropriate.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998) in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board notes that the RO provided 
the veteran with the provisions of 38 C.F.R. § 3.321(b)(1), 
but that it did not actually consider his claim in light 
thereof.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented with the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might considered exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation for a laceration scar of the forehead.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a compensable evaluation for residuals of a 
laceration scar of the forehead is denied.



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter referred to as the 
Court) for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103- 446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court. See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

Regarding the issue of whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for schizophrenia, review of the record shows that 
additional development is warranted.  See generally 
38 U.S.C.A. § 5103(a) (West 1991); Graves v. Brown, 8 Vet. 
App. 522 (1996).

In a July 1980 letter and on his March 1984 VA application, 
the veteran indicated that in 1978 he had received treatment 
at the Hermann Hospital for a psychiatric disorder.  A VA 
hospital summary discharge report associated with the 
veteran's hospitalization period dated from December 1992 to 
January 1993 and the March 1998 VA examination report 
indicate that the veteran was hospitalized at the Hermann 
Hospital in 1977.  On the 1984 VA application, the veteran 
also noted that he had received treatment at Texas Research 
Institute of Mental Science in 1982.  Review of the record 
also shows that the veteran received treatment at that 
facility from January to February 1984.  The aforementioned 
medical reports are not of record.  

The record also shows that the veteran receives SSA 
disability benefits, as evident by a February 1995 SSA notice 
of award letter.  The record is also devoid of these medical 
reports.  


When a veteran has made an application to reopen a claim and 
the Secretary is on notice of evidence which may prove to be 
new and material but has not been submitted with the 
application, the Secretary has a duty under 38 U.S.C.A § 
5103(a) to inform a claimant of the evidence that is 
necessary to complete the application.  Graves v. Brown, 8 
Vet. App. at 525.  

Additionally, a VA claimant seeking to reopen a claim 
previously and finally disallowed, who does not submit new 
and material evidence but includes specific references to 
evidence which would plausibly be new and material, is 
entitled to the benefit of VA's duty to assist in the 
development of evidence that could constitute new and 
material evidence sufficient to justify reopening the 
disallowed claim.  Ivey v. Derwinski, 2 Vet. App. 320 (1992); 
White v. Derwinski, 1 Vet. App. 519 (1991).

Because the record indicates that the veteran may have 
received treatment for a psychiatric disorder within a year 
after service and because VA law provides that service 
connection may be granted for certain chronic diseases, 
including psychoses and other organic diseases of the nervous 
system, if manifest to a degree of 10 percent or more within 
one year from the date of separation from such service, see 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1998), the Board is of the 
opinion that additional development is warranted. 

In light of the above and to ensure the veteran full due 
process, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded the 
opportunity to identify or submit any 
additional evidence he wishes to have 
considered with regard to his claim.





2.  The RO should obtain the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated the veteran for 
schizophrenia since service, including 
pertinent medical records from the 
Hermann Hospital dated from 1977 to 1978 
and the Texas Research Institute of 
Mental Science dated from 1982 to 1984.  

After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  If no 
records are available, documentation 
attesting to such should be placed in the 
claims folder.  Regardless of the 
veteran's response, the RO should secure 
all outstanding VA treatment reports.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If the records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.

4.  Thereafter, if deemed necessary, the 
RO should schedule the veteran for a VA 
psychiatric examination to ascertain the 
etiology of schizophrenia, and whether it 
is related to his period of service.  

The examiner must be requested to express 
an opinion as to whether psychiatric 
symptomatology currently diagnosed is 
related to the veteran's period of 
service.  
Any opinions expressed must be 
accompanied by a complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing the requested development has 
been completed.  In particular, the RO 
should review the requested examination 
report and required opinions to ensure 
that are responsive to and in complete 
compliance with the directives of this 
remand.  If they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of whether new and 
material evidence has been submitted to 
reopen the claim of entitlement to 
service connection for schizophrenia.  If 
such is the case, the RO should then 
determine whether the claim for service 
connection for schizophrenia is well 
grounded, and if so, consider the claim 
on a de novo basis.  See Elkins v. West, 
12 Vet. App. 209 (1999); Winters v. West, 
12 Vet. App. 203 (1999).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

